      Case 2:16-cr-00012-LGW-BWC Document 1047 Filed 10/09/20 Page 1 of 4
                                                                                                     FILED
                                                                                          John E. Triplett, Acting Clerk
                                                                                           United States District Court

                                                                                       By mgarcia at 1:51 pm, Oct 09, 2020
                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA

 UNITED STATES OF AMERICA
                                                          Case No. 2:16cr012-18

                                                          ORDER ON MOTION FOR
 v.                                                       SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)

                                                          (COMPASSIONATE RELEASE)
 TYRONE MIDDLETON


        Upon motion of       the defendant      the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable

factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

Sentencing Commission,

IT IS ORDERED that the motion is:

      GRANTED

            The defendant’s previously imposed sentence of imprisonment of              is reduced to

       . If this sentence is less than the amount of time the defendant already served, the sentence

is reduced to a time served; or

            Time served.

        If the defendant’s sentence is reduced to time served:

                       This order is stayed for up to fourteen days, for the verification of the

                       defendant’s residence and/or establishment of a release plan, to make

                       appropriate travel arrangements, and to ensure the defendant’s safe

                       release. The defendant shall be released as soon as a residence is verified,

                       a release plan is established, appropriate travel arrangements are made,
Case 2:16-cr-00012-LGW-BWC Document 1047 Filed 10/09/20 Page 2 of 4



                 and it is safe for the defendant to travel. There shall be no delay in

                 ensuring travel arrangements are made. If more than fourteen days are

                 needed to make appropriate travel arrangements and ensure the

                 defendant’s safe release, the parties shall immediately notify the court and

                 show cause why the stay should be extended; or

                 There being a verified residence and an appropriate release plan in place,

                 this order is stayed for up to fourteen days to make appropriate travel

                 arrangements and to ensure the defendant’s safe release. The defendant

                 shall be released as soon as appropriate travel arrangements are made and

                 it is safe for the defendant to travel. There shall be no delay in ensuring

                 travel arrangements are made. If more than fourteen days are needed to

                 make appropriate travel arrangements and ensure the defendant’s safe

                 release, then the parties shall immediately notify the court and show cause

                 why the stay should be extended.

       The defendant must provide the complete address where the defendant will reside

  upon release to the probation office in the district where they will be released because it

  was not included in the motion for sentence reduction.

       Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”

  of     probation or     supervised release of         months (not to exceed the unserved

  portion of the original term of imprisonment).

              The defendant’s previously imposed conditions of supervised release apply to

          the “special term” of supervision; or

              The conditions of the “special term” of supervision are as follows:


                                            2
     Case 2:16-cr-00012-LGW-BWC Document 1047 Filed 10/09/20 Page 3 of 4




           The defendant’s previously imposed conditions of supervised release are unchanged.

           The defendant’s previously imposed conditions of supervised release are modified as

       follows:



    DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

United States Attorney to file a response on or before        , along with all Bureau of Prisons

records (medical, institutional, administrative) relevant to this motion.

    DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED (Optional)

       Middleton asserts that both his medical condition and family circumstances qualify as an

“extraordinary and compelling reason” under 18 U.S.C. § 3582(c) warranting compassionate

release. The Court finds that Middleton has not met his burden under § 3582(c). First, though

Middleton has provided the Court with a copy of the Warden’s untimely denial of his reduction-

in-sentence (“RIS”) request, the Court does not have a copy of the RIS request; thus, the Court

cannot ascertain whether Middleton has exhausted his administrative remedies with regard to both

categories. Secondly, Middleton has provided insufficient evidence regarding both of his alleged

qualifying categories. With regard to his medical condition, Middleton—a thirty-seven year old—

provides medical records from 2018 which reflect his diagnosis with intraventricular hemorrhage

plus ejection fraction of fifty percent. Middleton does not argue or provide evidence regarding his

current condition or whether his ability to engage in self-care within his facility is substantially

limited. With regard to his family circumstances, Middleton states in a previous motion that his

wife is unable to care for their ten-year old child because she has fibromyalgia, herniated discs,


                                                  3
     Case 2:16-cr-00012-LGW-BWC Document 1047 Filed 10/09/20 Page 4 of 4



and bipolar disorder. Middleton asserts that other than childcare for which he must pay, he is the

only one who can care for their child. Middleton has provided no evidence of these assertions.

Based on the record before it, the Court cannot conclude that extraordinary and compelling reasons

exist to warrant Middleton’s compassionate release.

         Moreover, the 18 U.S.C. § 3553(a) factors weigh in favor of denying Middleton’s motion

and allowing him to serve the sentence imposed. Middleton has been designated a career offender

because he has a substantial criminal history. Additionally, he has filed numerous motions

collaterally attacking both his conviction and sentence. These motions are evidence that Middleton

has failed to take responsibility for his actions. Finally, Middleton has over three and one-half

years of his sentence left to serve. To grant Middleton compassionate release at this juncture

would not reflect the seriousness of his crime, promote respect for the law, provide just punishment

for the offense, nor afford general or specific deterrence for similar offenses.

            DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant’s request by the warden of the defendant’s facility.



IT IS SO ORDERED.

Dated:    October 9, 2020


                                                      UNITED STATES DISTRICT JUDGE




                                                  4
